DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, simply list of the components of “housing, mouthpiece, first and second reservoirs and first and second atomization assemblies: without providing any structure relationship between each components.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Tucker (U. S. 2014/0261488). 
Regarding claim 1, Tucker discloses an aerosol delivery device 10 comprising: a housing 22 defining an outer wall, and further including a power source 12 and a control component 11;  a mouthpiece portion 20 that defines an aerosol exit path 21; a first reservoir 14a configured to contain a first liquid composition; a second reservoir 14b configured to contain a second liquid composition; a first atomization assembly configured to vaporize the first liquid composition to generate a first aerosol having a first aerosol particle size; and a second atomization assembly configured to vaporize the second liquid composition to generate a second aerosol having a second aerosol particle size, wherein the first liquid composition is different than the second liquid composition, and wherein the first particle size is different than the second particle size (see paragraphs 0010, 0039, ).
Regarding claim 7, Tucker discloses the first and second reservoirs 14a, 14b and the first and second atomization assemblies are contained in the housing 22, and wherein the mouthpiece portion 20 is configured to be removable and replaceable from the housing 22.
Regarding claim 8, Tucker discloses the first and second reservoirs are located on opposite sides of the aerosol exit path.


Regarding claim 13, Tucker discloses the first particle size is smaller than approximately 4 microns.
Regarding claim 16, Tucker discloses the first and second atomization assemblies are configured to generate the first and second aerosols substantially simultaneously.
Regarding claim 17, Tucker discloses the first atomization assembly is configured generate the first aerosol after the second atomization assembly is configured to generate the second aerosol.
Regarding claim 19, Tucker discloses the first liquid composition comprises a water-based liquid that includes nicotine.  
Regarding claim 20, Tucker discloses the claimed invention except for the second liquid composition includes a pulmonary surfactant.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2014/0261488) in view of Sahin (U. S. 2020/0268057).
Regarding claim 2, Tucker discloses the claimed invention except for one of the first and second atomization assemblies comprises a vibrating assembly.  Sahin discloses a vibrating assembly at 350.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker to provide such features as taught by Sahin because this configured to generate aerosol from the pre-aerosol formulation.
Regarding claim 3, Tucker and Sahin disclose the claimed invention except for one of the first and second vibrating assemblies comprises a mesh plate and a vibrating component.
Regarding claim 5, Tucker and Sahin disclose the mesh plate of one of the first and second vibrating assemblies is substantially flat.

Claims 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2014/0261488) in view of Atkins (U. S. 2019/0124982).
Regarding claim 14, Tucker discloses the claimed invention except for the second particle size is larger than approximately 4 microns.  Atkins discloses the since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15, Tucker discloses the claimed invention except for the second particle size between approximately 4 microns and approximately 15 microns Atkins discloses the particle size from 0.1micron to 5 micron.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker to provide such features as taught by Atkins so as to provide for optimum dimension for each application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Tucker discloses the claimed invention except for the first and second atomization assemblies are configured to be automatically controlled via the control component.  Atkins disclose the first and second atomization assemblies are configured to be automatically controlled via the control component (see paragraph 0027).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker to provide such features as taught by Atkins so as to provide to apply energy to the atomization assemblies.
s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2014/0261488)
Regarding claims 10-12, Tucker discloses the claimed invention except for the first and second atomization assemblies are angled toward each other and the aerosol exit path.  Where whether the atomization assemblies are in angle with the aerosol exit path or not the functions of the atomization assemblies will not change because the liquid will be transferred to the heater to atomize the liquid.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker to provide such features so as to provide better design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831